DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s Supplemental Amendment/Remark on November 16, 2021 has been considered and persuasive.  Claims 1, 12 and 18 have been amended by incorporating the objective claim 22; claims 4, 8-9 and 22 have been amended; claims 23-24 have been added.  Therefore, claims 1-3, 5-7 and 10-24 are allowance.

Allowable Subject Matter
3.	Claims 1-3, 5-7 and 10-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Consider independent claims 1, 12 and 18 the best prior arts found of record during the examination of the present application.
In view of the present application, the prior arts made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations.
Per claim 1, the cited prior arts, taken individually or in combination, do not teach the cited claim limitations having the following limitations:

automatically determining, by the at least one computing device, a placement region for the textual content within the non-salient portion of the digital image by:
determining candidate placement regions within the non-salient portion of the digital image;
calculating a placement score for each of the candidate placement regions within the non-salient portion of the digital image, wherein the placement score is calculated for each of the candidate placement regions based on a size of the respective candidate placement region and a proximity of the respective candidate placement region to the salient object; and
selecting the placement region from the candidate placement regions based on the placement region having a highest calculated placement score of the candidate placement regions;

Per claim 12, the cited prior arts, taken individually or in combination, do not teach the cited claim limitations having the following limitations:
a scoring module implemented at least partially in hardware of the at least one computing device to calculate a placement score for each of the candidate placement regions within the non-salient portion of the digital image, wherein the placement score is calculated for each of the candidate placement regions based on a size of the respective candidate placement region and a proximity of the respective candidate placement region to the salient object; and
a mapping module implemented at least partially in hardware of the at least one computing device to select a placement region from the candidate placement regions based on the placement region having a highest calculated placement score of the candidate placement regions, and to modify the digital image by positioning textual content within the selected placement region and automatically scaling the textual content to fit within the selected placement region.

Per claim 18, the cited prior arts, taken individually or in combination, do not teach the cited claim limitations having the following limitations:
determining, by the at least one computing device, candidate placement regions within the non-salient portion of the digital image based on the saliency mask;
calculating, by the at least one computing device, a placement score for each of the candidate placement regions within the non-salient portion of the digital image, wherein the placement score is calculated for each of the candidate placement regions based on a size of the respective candidate placement region and a proximity of the respective candidate placement region to the salient object;
selecting, by the at least one computing device, a placement region from the candidate placement regions based on the placement region having a highest calculated placement score of the candidate placement regions;

4.	Accordingly, in light of the cited references, the present invention is novel and non-obvious since the prior arts of record do not contain either explicitly or implicitly the 

5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance".

Conclusion
6.	The prior arts made of record and not relied upon is considered pertinent to applicant’s disclosure:
Altmann et al. (US 20190192232 A1) discloses the method includes compositing the one or more overlay features with the image from the camera to form a composited image. The method also includes displaying the composited image on a display.  The graphical features of the overlay are configured to indicate the location of the marker where text to be enter, but the textual region is determined based on the variance of the average color values for the pixels in an area. 
Wang et al. (US 20130223740 A1) discloses these computational models may rely on various methods using computer systems to identify a salient object within an image. One of the computational models computes a saliency value for each pixel based on color and orientation information using "center-surround" operations, akin to 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM THANH THI TRAN whose telephone number is (571)270-1408.  The examiner can normally be reached on Monday-Friday 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER MEHMOOD can be reached on 5712722976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 





/KIM THANH T. TRAN/
Examiner, Art Unit 2612

/JENNIFER MEHMOOD/Supervisory Patent Examiner, Art Unit 2612